 

 

 

  

Case 1:20-cv-10563-GBD-DCF Document 7 File 12] Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GABINO GENAO,
Plaintiff,

-against-

20-CV-10563 (GBD)

CAPT. RIVERA (FEMALE); CAPT.
HYPOLITE; ASST. DEPUTY WARDEN
GLEMAUD; CITY HALL, CITY OF NEW
YORK,

ORDER OF SERVICE

Defendants.

 

 

GEORGE B. DANIELS, United States District Judge:

Plaintiff, currently detained in the Manhattan Detention Center, brings this pro se action
under 42 U.S.C. § 1983, alleging that Defendants violated his federal constitutional rights when
he was detained in the Otis Bantum Correctional Center on Rikers Island. By order dated
December 21, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,
that is, in forma pauperis (“IFP”).'

DISCUSSION
A. Waiver of Service

The Clerk of Court is directed to notify the New York City Department of Correction and
the New York City Law Department of this order. The Court requests that Captain Rivera,
Captain Hypolite, Assistant Deputy Warden Glemaud, and the City of New York waive service of

summons.

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
Case 1:20-cv-10563-GBD-DCF Document 7 Filed 01/19/21 Page 2 of 2

B. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiffs Local Civil
Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the
date of this order, Defendants must serve responses to these standard discovery requests. In their
responses, Defendants must quote each request verbatim.”

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is directed to electronically notify the New York City Department of
Correction and the New York City Law Department of this order. The Court requests that
Defendants Captain Rivera, Captain Hypolite, Assistant Deputy Warden Glemaud, and the City
of New York waive service of summons.

Local Civil Rule 33.2 applies to this action.

SO ORDERED.
Dated: JAN ] 9 2021 |
New York, New York Naepe & Vout: ob 5

‘} GEORGE B. DANIELS
C/ Unitéd States District Judge

 

 

* If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

 

 
